Citation Nr: 1329087	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  12-00 288	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than June 27, 2002, for the assignment of a 100 percent disability rating for service-connected schizophrenia.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran had active military service from January 1978 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., wherein the Veteran's disability rating for his service-connected schizophrenia was increased to 100 percent, effective June 27, 2002.

The Board notes that the issue of entitlement to service connection for a disability of the left knee was previously before it in July 2011, at which time it was remanded for further development.  Upon completion of that development, the VA Regional Office (RO) in Winston-Salem, North Carolina, readjudicated the Veteran's claim and in a September 2012 rating decision, granted service connection for left knee bursitis with degenerative changes (claimed as a contusion of the left knee).  The RO also assigned a disability rating and effective date in connection with that grant.  To date, it does not appear that the Veteran has disagreed with any aspect of the RO's decision granting service connection for a left knee disability.  Thus, the matter is no longer before the Board.


REMAND

As indicated above, the Veteran was awarded a 100 percent disability evaluation for his service-connected schizophrenia, effective from June 27, 2002, by rating action dated in September 2007.  The Veteran disagrees with the effective date assigned for that rating.   

At the outset, the Board notes that the Veteran was initially awarded service connection for schizophrenia by way of a June 1998 rating decision, which decision assigned a 70 percent schedular evaluation for that disability and also awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The effective date of those awards was November 8, 1991.  In an August 1998 notice of disagreement (NOD), the Veteran disagreed with the effective date assigned and raised an assertion of clear and unmistakable error (CUE) in prior decisions that had denied service connection for schizophrenia.  In appealing the effective date issue to the Board, the Veteran stated specifically that he "agree[d] with the 70 [percent] rating."  In a May 2001 decision, the Board found that a March 1986 Board decision that had denied service connection for an acquired psychiatric disorder was the product of CUE.  In a separate decision dated that same month, the Board remanded the issue of entitlement to an effective date before November 8, 1991, for the award of service connection for schizophrenia.

In a January 2002 rating decision, the RO assigned an effective date of November 4, 1983, for the Veteran's award of service connection for schizophrenia and determined that the Veteran's 70 percent rating was warranted from the effective date of that award.  The RO also informed the Veteran that if he was unemployable prior to 1991, he should submit evidence substantiating his inability to work.  In response, the Veteran submitted a copy of a 1984 medical record and a letter from the Social Security Administration and requested a permanent and total rating.  In a May 2002 rating decision, the RO assigned an effective date of November 3, 1983, for the Veteran's award of TDIU.  In a statement received in June 2002, the Veteran referenced the May 2002 decision and requested that his award be made effective as of the date of his December 1980 discharge from service.  In an October 2002 statement, the Veteran noted that his schizophrenia was evaluated as 70 percent disabling and stated his belief that if he was evaluated based on his diagnosis of schizoaffective disorder, he would be entitled to a higher rating.  In assigning an effective date of June 27, 2002, for the Veteran's award of a 100 percent schedular rating for his schizophrenia, the AMC stated that that assignment was based on the date of receipt of the Veteran's claim for an increased rating.

In the instant case, the Board finds that the June 1998 RO decision is final with respect to the assignment of a 70 percent rating.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1997).  Although the Veteran disagreed with other aspects of that decision, his NOD made no mention of the disability rating assigned and in his VA Form 9 he clearly indicated his agreement with the assigned rating.  Given the finality of the June 1998 RO decision, the effective date question presently before the Board turns on whether there exists any document thereafter that can be construed as a formal or informal claim for increase, or whether it is factually "ascertainable that an increase in disability had occurred" within one year before any claim for increase.  38 U.S.C.A. § 5110(b)(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 38 C.F.R. § 3.400(o)(2) (2013).  

Upon review of the record, the Board notes that the evidence contained therein shows that the Veteran was hospitalized at the Durham, North Carolina, VA medical center (VAMC) from June 7, 2001, to June 20, 2001, related to his psychiatric disability, and was again admitted for treatment on September 26, 2001.  No other records related to these periods of hospitalization, nor any other VA treatment records dated within the relevant time frame have been associated with the Veteran's claims folder, despite his assertion in August 2001 that there exists "many treatment records at the Durham" VAMC.

Notably, VA regulations provide that an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b) (2013); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened").  Given the absence of records related to the Veteran's 2001 hospitalizations, the Board finds that before it can undertake to adjudicate the issue of whether an effective date earlier than June 27, 2002, is warranted for the Veteran's 100 percent schizophrenia rating, the matter must be remanded for the agency of original jurisdiction (AOJ) to attempt to obtain any outstanding relevant treatment records, particularly those related to his periods of hospitalization in 2001.  Such records are required for the Board to determine whether they indicate that the Veteran's disability had worsened such that they can be construed as an informal claim for increase or support an increased evaluation within the year prior to June 2002.  See Massie, 25 Vet. App. 134 (requiring that a report of examination or hospitalization indicate that the service-connected disability worsened since the time it was last evaluated to be considered an informal claim under 38 C.F.R. § 3.157(b)).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  A query should be made to the Durham, North Carolina, VAMC for any records related to treatment of the Veteran dated between June 1998 and July 2002.  The request should specifically include all records related to the Veteran's periods of hospitalization in June and September/October 2001.

The Durham VAMC must be asked to respond to the AOJ's request by indicating in writing that:  (1) they have the requested documents and are forwarding them; or, (2) they do not have the requested record for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

All attempts to obtain these records, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's Durham VAMC treatment records are nonexistent, unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

The Veteran should also be asked to identify any other locations where he may have received treatment since June 1998 and the same process should be followed for obtaining those records.

2.  After completing any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an effective date earlier than June 27, 2002, for the assignment of a 100 percent disability rating for service-connected schizophrenia.  Readjudication of this issue should include consideration of whether any hospitalization or treatment report dated prior to June 27, 2002, can be considered an informal claim for increased compensation and/or whether it is factually ascertainable that the Veteran's disability increased in severity in the one year period prior to any claim for increased benefits.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

